DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments are moot in view of the new rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Rubin, US 2011/0238507 in view of Sylvain, US 2008/0127246.

1.    Ben-Rubin teaches a method in a media asset presentation system, the method comprising:
[host and data storage device 120 store, i.e. record digital video, Figs. 1, 2, 3E, 6, paras. 28, 49-51];
in response to the receiving of the indication of the selection of the recorded program for playing, determining, by one or more processors, to automatically play a media asset before playing the recorded program from the beginning of the recorded program [Figs. 3A-E, 4-6, paras. 14, 27-31, 49, 51, 58];
before beginning to play the recorded program, selecting, by one or more processors, the media asset for playing based on a category of the recorded program using metadata, also stored on the DVR, associated with one or more of: the DVR, the media asset, the recorded program, and one or more services of the DVR associated with playing the recorded program [metadata/category, e.g. media type, Figs. 3A-3C, paras. 21, 22, 25, 27-31, 38-43, 49];
automatically playing the media asset selected for playing based on a category of the recorded program before playing the recorded program from the beginning of the recorded program [Fig. 3E, 6, paras. 27-31, 49-51, 58]; and
beginning to play, by one or more processors, the recorded program from the beginning of the recorded program [Fig. 3E, 6, paras. 27-31, 49-51, 58].
Ben-Rubin is silent on playing separate files for the ads and recorded content. Sylvain teaches automatically playing a media asset before playing the recorded program from the beginning of the recorded program, without playing an augmented program file that contains both a copy of the media asset selected for playing and a copy of the recorded program [ads are provided before program can be accessed; ads are viewed prior to playback of recorded content, paras. 5, 16, 20, 24, 27, 28, 30, 36].
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the references, using Sylvain’s technique to simply play an ad file and then . 




Claims 2-4, 6, 7, 11, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Rubin and Sylvain as cited above in view of Pati et al., US 2017/0118513.

2 and 21.  Ben-Rubin is silent on addressable services or channels.  Pati teaches a method wherein the selecting the media asset for playing, before beginning to play the recorded program, includes:
associating a program with an addressable service associated with the category of the recorded program [content is associated with channel, i.e. addressable service, Fig. 2, 3, paras. 20, 22, 27, 33, 40-43];
determining that the stored metadata includes a service identifier (Service ID) identifying the addressable service associated with the program, wherein the category of the recorded program is associated with the Service ID [channel number identifies channel, which has properties/category/genre, Figs. 3-5, paras. 27, 40-43]; and
selecting the media asset for playing from a plurality of stored media assets based on the media asset being associated with the Service ID associated with the category of the recorded program [stored ad is selected and played, paras. 23, 27-29, 31, 33, 36, 40-43].
It would have been obvious before the effective filing date of the claimed invention to one skilled in the art to combine the references, incorporating Pati’s teaching in order to effectively target ads based on the interests of the viewer, which can be inferred from the category of the channel 
Pati teaches associating content with channels/services and ad insertion, but does not specifically discuss recorded programming from those channels [e.g. DVR].  Sylvain teaches a system for playing ads before a recorded program stored on a DVR [Figs. 1, 3A, 4C, paras. 17, 19, 20, 25, 27].  Before the effective filing date of the claimed invention, it would have been obvious to modify the above combination with Sylvain, in order to provide effective targeting in the event of recorded content.  This allows viewers to watch on their own schedule, while still providing effective impressions to advertisers.

3. Sylvain teaches the method of claim 2 wherein the Service ID identifying the addressable service is one of a plurality of Service IDs stored on the DVR and wherein the plurality of Service IDs includes one or more other Service IDs that each identifies a different television broadcast channel received by the DVR as an addressable service [channel information is listed in EPG, delivered to (i.e. stored on) STB, Figs. 1, 4A, 5, paras. 17, 18, 24].

4. Pati teaches the method of claim 2 wherein the category associated with the Service ID is an aggregated category [ad category is by definition an aggregation of ads based on a common characteristic, paras. 20, 22, 27, 31, 33, 40-43]; and, based on the aggregated category, the selecting the media asset for playing from the plurality of media assets stored on the DVR includes:
sending a communication to a media asset decision engine on the DVR to cause the media asset decision engine to select the media asset for playing from a plurality of media assets stored on the DVR; and in response to the communication to the media asset decision engine on the DVR, receiving an identifier of the selected media asset in order to perform automatically playing of the selected media [ad is played at cue before content begins, based on the channel ID/properties, paras. 23, 27-29, 33, 36, 40-43].

6.    Pati teaches the method of claim 1, wherein the selecting the media asset for playing based on a category of the recorded program includes:
identifying the media asset for playing based on an identifier included in the stored metadata that identifies the category of the recorded program, which is a category of media assets stored on the DVR from which to select [Figs. 3-5, paras. 23, 27-29, 31, 33, 36, 40-43].

7.    Pati teaches the method of claim 6 wherein the identifier included in the stored metadata identifies a specific collection of media assets stored on the DVR from which to select [the category indicates that ads of the matching category (a collection of ads) should be selected, paras. paras. 23, 27-29, 31, 33, 36, 40-43].

11.    Pati teaches the method of claim 1 wherein the media asset is an advertisement [paras. 23, 27-29, 31, 33, 36, 40-43].


20.   Ben-Rubin teaches a media asset presentation system comprising:
at least one processor; and at least one memory coupled to the at least one processor, wherein the at least one memory has computer-executable instructions stored thereon that, when executed by the at least one processor [Figs. 1, 2], cause the at least one processor to:
[host and data storage device 120 store, i.e. record digital video, Figs. 1, 2, 3E, 6, paras. 28, 49-51];
in response to the receiving of the indication of the selection of the program for playing, determining, by one or more processors, to automatically play a media asset before playing the program from the beginning of the recorded program [Figs. 3A-E, 4-6, paras. 14, 27-31, 49, 51, 58];
before beginning to play the program, selecting, by one or more processors, the media asset for playing based on a category of the program [metadata/category, e.g. media type, Figs. 3A-3C, paras. 21, 22, 25, 27-31, 38-43, 49];
automatically playing the media asset selected for playing based on the category of the program before playing the program from the beginning of the program; and beginning to play, by one or more processors, the program from the beginning of the recorded program [Fig. 3E, 6, paras. 27-31, 49-51, 58].
Ben-Rubin is silent on indicating an addressable service.  Pati teaches an ad system wherein content is indicated by a Service ID in metadata, also stored on the DVR, the Service ID associated with an addressable service of the DVR for playing recorded programs in the category [content is associated with channel, i.e. addressable service, Fig. 2, 3, paras. 20, 22, 27, 33, 40-43].
Pati teaches associating content with channels/services and ad insertion, but does not specifically discuss recorded programming from those channels.  Sylvain teaches a system for playing ads before a recorded program stored on a DVR [Figs. 1, 3A, 4C, paras. 17, 19, 20, 25, 27].  Before the effective filing date of the claimed invention, it would have been obvious to modify the above combination with Sylvain, in order to provide effective targeting in the event of recorded content.  This allows viewers to watch on their own schedule, while still providing effective impressions to advertisers.
[ads are provided before program can be accessed; ads are viewed prior to playback of recorded content, paras. 5, 16, 20, 24, 27, 28, 30, 36].
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the references, using Sylvains technique to simply play an ad file and then the recorded content in sequence, obviating the need to reformat the two files into a combination.  This allows ad selection to be flexible, since different ads can be selected and played with no delay for combining with the recorded content. 


21. Pati teaches the system of claim 20 wherein the selecting the media asset for playing, before beginning to play the recorded program, includes:
associating the recorded program stored on the DVR with addressable service of the DVR for playing recorded programs in the category of the recorded program [content is associated with channel, i.e. addressable service, Fig. 2, 3, paras. 20, 22, 27, 33, 40-43];
determining that the stored metadata includes the Service ID identifying the addressable service of the DVR for playing recorded programs in the category [channel number identifies channel, which has properties/category/genre, Figs. 3-5, paras. 27, 40-43]; and
selecting the media asset for playing from a plurality of media assets stored on the DVR based on the media asset being associated with the Service ID identifying the addressable service of the DVR [stored ad is selected and played, paras. 23, 27-29, 31, 33, 36, 40-43].
Sylvain teaches a system for playing ads before a recorded program stored on a DVR [Figs. 1, 3A, 4C, paras. 17, 19, 20, 25, 27].  

22. The system of claim 20 wherein the Service ID identifying the addressable service is one of a plurality of Service IDs stored on the DVR and wherein the plurality of Service IDs includes one or more other Service IDs that each identifies a different television broadcast channel received by the DVR as an addressable service [channel information is listed in EPG, delivered to (i.e. stored on) STB, Figs. 1, 4A, 5, paras. 17, 18, 24].


Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Rubin, Pati, and Sylvain as cited above in view of Lajoie, US 2009/0187939.

5. The above references are silent on orders for ad placements.  Lajoie teaches a method of delivering ads on a DVR further comprising: selecting, by the media asset decision engine on the DVR, the media asset based on orders for advertisement placements for advertisements associated with the category [ads are shown based on requests (orders) from advertisers, paras. 103, 107, 220, 234-242, 262, 349, 368, 369].  It would have been obvious before the effective filing date of the claimed invention to combine the references; Lajoie’s teaching allows advertisers to effectively target consumers by choosing to show ads in context, i.e. when related to programming subject matter, and thereby maximize the value of their advertising.

[e.g. Ford ads, paras. 103, 107, 220, 234-242, 262, 349, 368, 369].


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Rubin and Sylvain as cited above in view of Lajoie, US 2009/0187939.

9.   The above references are silent on the category being associated with a particular seller.  Lajoie teaches the method of claim 1 wherein the category of the recorded program is also associated with a particular advertiser or seller [e.g. Bullitt associated with Ford, paras. 103, 107, 220, 234-236, 240-242, 262, 349, 368, 369].  It would have been obvious before the effective filing date of the claimed invention to combine the references; Lajoie’s teaching allows advertisers to effectively target consumers by choosing to show ads in context during recorded programming, i.e. with related matter, and thereby maximize the value of their advertising.

10.    Lajoie teaches the method of claim 1 wherein the category of the recorded program is a particular category of content of the recorded program [e.g. autos, golf, paras. 103, 107, 220, 234-236, 240-242, 262, 349, 368, 369].


Claims 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Rubin and Sylvain as cited above in view of Fitzgerald, US 2014/0325558.

12. Ben-Rubin teaches a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, when executed by at least one processor, cause the following to be performed:
receiving an indication of a selection of a recorded program stored on a digital video recorder (DVR) for playing from a beginning of the recorded program [host and data storage device 120 store, i.e. record digital video, Figs. 1, 2, 3E, 6, paras. 28, 49-51];
[Figs. 3A-E, 4-6, paras. 14, 27-31, 49, 51, 58],
beginning to play the recorded program from the beginning of the recorded program [Fig. 3E, 6, paras. 27-31, 49-51, 58].7
Ben-Rubin is silent on determining whether a user criterion has been met.  Fitzgerald teaches an advertisement delivery system wherein the determining includes:
determining whether a criterion regarding a user of a media asset presentation system has been met [e.g. whether the user has voted in an election, paras. 8-12, 17]; and
determining to restrict playing of the media asset before playing the recorded program from the beginning of the recorded program based on a determination that the criterion regarding the user of the media asset presentation system has been met [political ad is replaced if user has already voted, Figs. 1, 2, paras. 8-12, 17]. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, incorporating the criteria determination of Fitzgerald in order to avoid annoying viewers who have already voted and to avoid wasting an advertisement period on an irrelevant (to that particular user) ad.

13.     Fitzgerald teaches the non-transitory computer-readable storage medium of claim 12 wherein:
the determining whether the criterion regarding the user of the media asset presentation system has been met includes determining whether the user has voted in a particular election; and
the determining to restrict playing of the media asset includes determining to restrict playing of a political advertisement related to the particular election based on a determination that the user has voted in the particular election and that the political advertisement is related to the particular election [political ad is not shown if viewers have voted in recent election to which public records are related, Fig. 2, paras. 8-12, 17].

14.     Fitzgerald teaches the non-transitory computer-readable storage medium of claim 13 wherein the computer-executable instructions, when executed by at least one processor, further cause the following to be performed: determining that the user has voted in the particular election based on electronically accessing one or more of: data input by the user indicating the user has voted in the particular election, a date of the particular election, data retrieved from an electronic voting system, and electronic voting records [Fig. 1, paras. 8-12, 17].

15.   Fitzgerald teaches the non-transitory computer-readable storage medium of claim 13 wherein the media asset is a political advertisement and the computer-executable instructions, when executed by at least one processor, further cause the following to be performed: before beginning to play the recorded program from the beginning of the recorded program, replace the political advertisement with a different media asset to play before beginning to play the recorded program [political ads are replaced with non-political, Fig. 2, paras. 8-12, 17.  Ben-Rubin teaches the prior to program playback, paras. 23, 27-29, 31, 33, 36, 40-43].

16.   Ben-Rubin teaches the non-transitory computer-readable storage medium of claim 13 wherein the determining whether to automatically play the media asset before playing the recorded program is based on metadata stored on the DVR associated with one or more of: the DVR, the media asset, the recorded program, and one or more services of the DVR associated with playing the recorded program [metadata, e.g. media type, Figs. 3A-3C, paras. 21, 22, 25, 27-31, 38-43, 49]. 

[the metadata can be associated with the media asset, e.g. an ad identified as election-related will meet the criteria for restriction, paras. 8-12, 17].

18. Ben-Rubin teaches the non-transitory computer-readable storage medium of claim 16 wherein the metadata stored on the DVR includes one or more of: a stored service identifier (Service ID) associated with the recorded program [media type is an indicator of a service associated with the stored media, e.g. an audio service or video service is needed to play the media, paras. 21, 22, 25, 27-31, 38-43, 49] and a stored break identifier (Break ID) that is associated with the media asset and the Service ID.

19.  Fitzgerald teaches the non-transitory computer-readable storage medium of claim 12 wherein: the determining whether the criterion regarding the user of the media asset presentation system has been met includes determining whether the media asset has an attribute for which the user has selected to not have media assets having the attribute play upon selection for playing of recorded programs stored on the digital video recorder (DVR); and the determining to restrict playing of the media asset includes determining to restrict automatically playing of the media asset upon selection of the recorded program for playing based on the media asset having the attribute [user can opt in to (select attribute for) political bypass, paras. 10, pseudocode after in para. 12; also see paras. 8-12, 17].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/Examiner, Art Unit 2424